


Exhibit 10.3

 

PROMISSORY NOTE

 

THIS PROMISSORY NOTE (THIS “NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY APPLICABLE STATE
SECURITIES LAWS. IT MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND COMPLIANCE WITH
SUCH STATE SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION AND/OR COMPLIANCE IS NOT REQUIRED.

 

$131,000 US

May 27, 2008

 

San Francisco, CA

 

FOR VALUE RECEIVED, IA Global, Inc., a corporation organized and existing under
the laws of the State of Delaware (the “Company”), promises to pay to the order
of Jonathan Miller, a citizen of the United States and Renee Rilloraza, a
citizen of the Philippines, or their registered assigns (the “Holder”), the
principal sum of $131,000 US. All principal shall be due and payable ninety days
from the closing of the Share Exchange Agreement on May 27, 2008 (the “Maturity
Date”).

 

This Note is issued pursuant to the Share Exchange Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Purchase
Agreement”) dated as of May 21, 2008, by and between the Company and Holder.
Capitalized terms used and not otherwise defined in this Note shall have the
meanings set forth in the Purchase Agreement.

 

The following is a statement of the rights of the Holder and the conditions to
which this Note is subject, and to which the Holder, by the acceptance of this
Note, agrees:

 

1.        Prepayment. This Note may be prepaid as in whole or in part at any
time prior to the Maturity Date.

2.        Failure to Pay Principal. In the event the Company does not pay any
part of the Obligations when due (the “Break-up”), (i) the Company shall deliver
a notice to the Holder informing the Company of the Break-up (the “Notice”);
(ii) the Holder shall automatically resume ownership of Asia Premier Executive
Suites, Inc. after the expiration of a thirty (30) day cure period; and (iii)
there shall be no further obligations of the Company or the Holder hereunder.

3.        Waiver and Amendment. Any provision of this Note may be amended,
waived or modified only upon the written consent of each of the Company and the
Holder.

4.        Transfer of this Note. Neither this Note nor any of the rights,
interests or obligations hereunder may be assigned, by operation of law or
otherwise, in whole or in part, by the Company or the Holder without the prior
written consent of the other party. In addition, this

--------------------------------------------------------------------------------




Note may not be transferred in violation of any restrictive legend set forth
hereon. Each new Note issued upon transfer of this Note shall bear a legend as
to the applicable restrictions on transferability in order to ensure compliance
with the Securities Act, unless in the opinion of counsel for the Company such
legend is not required in order to ensure compliance with the Securities Act.
The Company may issue stop transfer instructions to its transfer agent in
connection with such restrictions. Subject to the foregoing, transfers of this
Note shall be registered upon registration books maintained for such purpose by
or on behalf of the Company. Prior to presentation of this Note for registration
of transfer, the Company shall treat the registered holder hereof as the owner
and holder of this Note for the purpose of receiving all payments of principal
and interest hereon and for all other purposes whatsoever, whether or not this
Note shall be overdue and the Company shall not be affected by notice to the
contrary. The respective rights and obligations of the Company and the Holder
shall be binding upon and benefit their respective successors, assigns, heirs,
administrators and transferees.

5.        Treatment of Note. To the extent permitted by generally accepted
accounting principles, the Company will treat, account and report this Note as
debt and not equity for accounting purposes and with respect to any returns
filed with federal, state or local tax authorities.

6.        Notices. Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if personally delivered or mailed by registered or certified mail, postage
prepaid, or by recognized overnight courier, personal delivery or facsimile
transmission at the respective addresses or facsimile number of the intended
recipient as set forth in the Purchase Agreement or on the register maintained
by the Company. The Company and the Holder may by notice so given change its
address or facsimile number for future notice hereunder. Notice shall
conclusively be deemed to have been given when received.

7.        Governing Law. This Note and all actions arising out of or in
connection with this Note shall be governed by and construed in accordance with
the laws of the State of Delaware without regard to conflict of laws provisions
of the State of Delaware or of any other state. In the event of any dispute
between the Company and the Holder arising out of the terms of this Note, the
Company and the Holder hereby consent to the exclusive jurisdiction of the
federal and state courts located in the State of Delaware for resolution of such
dispute, and agree not to contest such exclusive jurisdiction or seek to
transfer any action relating to such dispute to any other jurisdiction.

[Remainder of page intentionally left blank; signature page follows]

 

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first written above.

IA GLOBAL, INC.

 

 

By:

/s/ Derek Schneideman

 

Name:

Derek Schneideman

 

Title:

Chief Executive Officer

 

ACCEPTED AND AGREED:

 

Jonathan Miller

 

By: /s/ Jonathan Miller

Jonathan Miller

 

Renee Rilloraza

 

By: /s/ Renee Rilloraza

Renee Rilloraza

 

 

3

--------------------------------------------------------------------------------